DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1 (claim 8) recites “an IGBT” which should be replaced with “an Insulated Gate Bipolar Transistor (IGBT)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (claims 10-12) recites limitations “the contact surface” (line 2) that lack antecedent basis because “a contact surface” was not defined by the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0035868 to Naito.
With respect to Claim 1, Naito discloses an IGBT (Naito, Figs. 1-3, 10, 13, ¶0004, ¶0015-¶0030, ¶0082-¶0088), characterized in that a target region (e.g., P- type base region 2 including P+ type contact region 28 and P++ type contact region 7) in the IGBT (Naito, Figs. 1-3, 10, ¶0087) is doped with first ions (e.g., Al) (Naito, Figs. 1-3, 10, ¶0084-¶0085), wherein, the target region (28/7) comprises at least one a P-type well region (e.g., P- type base region 2 including P- type contact regions 28/7), and the diffusion coefficient of the first ions (e.g., Al) (Naito, Figs. 1-3, 10,13,  ¶0084-¶0085) is greater than the diffusion coefficient of boron ions (B).
Regarding claim 2, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, characterized in that the first ions (e.g., Al) (Naito, Figs. 1-3, 10,13, ¶0085) are selected from: aluminum ions, gallium ions, indium ions.
Regarding claim 3, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, characterized in that the target region (e.g., 28/7) is further doped with second ions (e.g., a second dopant used in the ion implantation 33 having diffusion coefficient less than that of the first dopant used in the ion implantation 32, diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Figs. 1-3, 10, 13, ¶0084-¶0085), and the diffusion coefficient of the second ions (e.g., Ga or B, diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) is not less than the diffusion coefficient of boron ions.
Regarding claim 4, Naito discloses the IGBT according to claim 3. Further, Naito discloses the IGBT, characterized in that the first ions (e.g., Al) and the second ions (e.g., Ga) are located in different layers (e.g., 28 and 7) (Naito, Fig. 13, ¶0085).
Regarding claim 5, Naito discloses the IGBT according to claim 3. Further, Naito discloses the IGBT, characterized in that the first ions (e.g., Al) (Naito, Figs. 1-3, 10, ¶0084-¶0085) are selected from: aluminum ions, gallium ions, indium ions; the second ions (e.g., Ga or B) are selected from: boron ions, aluminum ions, gallium ions, indium ions.
Regarding claim 6, Naito discloses the IGBT according to claim 5. Further, Naito discloses the IGBT, characterized in that the first ions are aluminum ions (e.g., Al) (Naito, Figs. 1-3, 10, ¶0085), and the second ions are gallium ions (e.g., Ga, diffusion coefficients increase in the order of e.g., boron, gallium, aluminum).
Regarding claim 7, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, characterized in that the contact surface (e.g., a surface of the P++ contact region 7) (Naito, Figs. 1-3, 10, ¶0085) between the target region (28/7) and other regions in the IGBT is doped with boron ions.
With respect to Claim 8, Naito discloses a method for manufacturing IGBT (Naito, Figs. 1-3, 10-13 ¶0004, ¶0015-¶0030, ¶0082-¶0088), characterized in that the method comprises:
       doping (e.g., ion implantation 32) (Naito, Fig. 11, ¶0084) the target region (e.g., P- type base region 2 including P+ type contact region 28 and P++ type contact region 7) of the IGBT with first ions (e.g., Al) (Naito, Fig. 11, ¶0085), and the first ions are doped into the target region through ion implantation;
      wherein, the target region (28/7) comprises at least one a P-type well region (e.g., P- type base region 2 including P- type contact regions 28/7), and the diffusion coefficient of the first ions (e.g., Al) (Naito, Figs. 11-13, ¶0084-¶0085) is greater than the diffusion coefficient of boron ions.
Regarding claim 9, Naito discloses the method for manufacturing IGBT according to claim 8. Further, Naito discloses the method, characterized in that the method further comprises:
    doping the target region (e.g., P- type base region 2 including P+ type contact region 28 and P++ type contact region 7) with second ions (e.g., Ga or B, ion implantation 33 with ions having diffusion coefficient less than that of the first dopant used in the ion implantation 32, diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Fig. 12, ¶0084-¶0085), and the second ions (e.g., Ga or B) are doped into the target region through ion implantation;
    wherein, the diffusion coefficient of the second ions (e.g., Ga or B) is not less than the diffusion coefficient of boron ions (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Figs. 11-12, ¶0085).
Regarding claim 10, Naito discloses the method for manufacturing IGBT according to claim 8. Further, Naito discloses the method, characterized in that the method further comprises: doping the contact surface (e.g., ion implantation to form P++ -type contact region 7) (Naito, Figs. 12, 13, ¶0085) between the target region and other regions in the IGBT with boron ions.
Regarding claim 11, Naito discloses the method for manufacturing IGBT according to claim 9. Further, Naito discloses the method, characterized in that the method further comprises: doping the contact surface (e.g., ion implantation to form P++ -type contact region 7) (Naito, Figs. 12, 13, ¶0085) between the target region and other regions in the IGBT with boron ions.
Regarding claim 12, Naito discloses the IGBT according to claim 3. Further, Naito discloses the IGBT, characterized in that the contact surface (e.g., a surface of the P++ contact region 7) (Naito, Figs. 1-3, 10, ¶0085) between the target region (28/7) and other regions in the IGBT is doped with boron ions.
Regarding claim 13, Naito discloses the method for manufacturing IGBT according to claim 8. Further, Naito discloses the method, characterized in that the first ions (e.g., Al) (Naito, Figs. 10, 11, ¶0085) are selected from: aluminum ions, gallium ions, indium ions.
Regarding claim 14, Naito discloses the method for manufacturing IGBT according to claim 9. Further, Naito discloses the method, characterized in that the first ions (e.g., Al in P+ region 28) (Naito, Fig. 13, ¶0085) and the second ions (e.g., P++ type region 7) are located in different layers.
Regarding claim 15, Naito discloses the method for manufacturing IGBT according to claim 9. Further, Naito discloses the method, characterized in that the first ions (e.g., Al) (Naito, Figs. 11-12, ¶0085) are selected from: aluminum ions, gallium ions, indium ions; the second ions (e.g., B or Ga) are selected from: boron ions, aluminum ions, gallium ions, indium ions.
Regarding claim 16, Naito discloses the method for manufacturing IGBT according to claim 15. Further, Naito discloses the method, characterized in that the first ions (e.g., Al) are aluminum ions, and the second ions are gallium ions (e.g., Ga) (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Figs. 1-3, 10, ¶0085).
Claims 1-5, 8-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0284621 to Shimizu et al. (cited in IDS of 05/13/2021, hereinafter Shimizu) (the reference US 2016/0035868 by Naito is presented as evidence).
With respect to Claim 1, Shimizu discloses an IGBT (Shimizu, Fig. 25, ¶0002, ¶0033-¶0052, ¶0132-¶0155, ¶0233-¶0252), characterized in that a target region (e.g., P- type well region 66 including P+ type well contact region 60, wherein P- type well region 66 and P+ type contact region 60 are formed as in the first embodiment of Figs. 10 and 13, wherein Al ions are implanted to form P- type well region 16 and P+ -well contact region 20) (Shimizu, Figs. 25, 13, ¶0136, ¶0139, ¶0237, ¶0240, ¶0246, ¶0251) is doped with first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0139, ¶0240, ¶0246), wherein, the target region (66/60) comprises at least one a P-type well region (e.g., P- type well region 66 including P+ type well contact region 60) (Shimizu, Fig. 25, ¶0237, ¶0240), and the diffusion coefficient of the first ions (e.g., Al ions doped in the P-well region 66) (e.g., Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) is greater than the diffusion coefficient of boron ions (B) (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito, ¶0085).
Regarding claim 2, Shimizu discloses the IGBT according to claim 1. Further, Shimizu discloses the IGBT, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) are selected from: aluminum ions, gallium ions, indium ions.
Regarding claim 3, Shimizu discloses the IGBT according to claim 1. Further, Shimizu discloses the IGBT, characterized in that the target region (66/60) is further doped with second ions (e.g., Al ions doped in the P+-well contact region 60), and the diffusion coefficient of the second ions is not less than the diffusion coefficient of boron ions (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito, ¶0085).
Regarding claim 4, Shimizu discloses the IGBT according to claim 3. Further, Shimizu discloses the IGBT, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) and the second ions (e.g., Al ions doped in the P+ -well contact region 60) are located in different layers.
Regarding claim 5, Shimizu discloses the IGBT according to claim 3. Further, Shimizu discloses the IGBT, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) are selected from: aluminum ions, gallium ions, indium ions; the second ions (e.g., Al ions doped in the P+-well contact region 60) are selected from: aluminum ions, gallium ions, indium ions.
With respect to Claim 8, Shimizu discloses a method for manufacturing IGBT (Shimizu, Figs. 25, 10-13, ¶0002, ¶0033-¶0052, ¶0132-¶0155, ¶0233-¶0252), characterized in that the method comprises:
       doping (e.g., ion implantation to form P-well region 66 and P+-well contact region 60, as in the first embodiment of Figs. 10 and 13, wherein Al ions are implanted to form P-well region 16 and P+-well contact region 20) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0240, ¶0251) the target region (e.g., P- type well 66 including P+ -type contact region 60) of the IGBT with first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0237, ¶0240, ¶0246), and the first ions are doped into the target region through ion implantation;
      wherein, the target region (66/60) comprises at least one a P-type well region (e.g., P- type well 66 including P+ type contact region 60), and the diffusion coefficient of the first ions (e.g., Al ions doped in the P-well region 66) is greater than the diffusion coefficient of boron ions (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito, ¶0085).
Regarding claim 9, Shimizu discloses the method for manufacturing IGBT according to claim 8. Further, Shimizu discloses the method, characterized in that the method further comprises:
    doping the target region (e.g., 66/60) with second ions (e.g., Al ions doped in the P+-well contact region 60, as in Fig. 13 of the first embodiment) (Shimizu, Figs. 13, 25, ¶0136, ¶0139, ¶0240, ¶0246), and the second ions (e.g., Al ions doped in the P+-well contact region 60) are doped into the target region through ion implantation;
    wherein, the diffusion coefficient of the second ions (e.g., Al ions doped in the P+-well contact region 60) is not less than the diffusion coefficient of boron ions (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Figs. 11-12, ¶0085).
Regarding claim 13, Shimizu discloses the method for manufacturing IGBT according to claim 8. Further, Shimizu discloses the method, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0240, ¶0246) are selected from: aluminum ions, gallium ions, indium ions.
Regarding claim 14, Shimizu discloses the method for manufacturing IGBT according to claim 9. Further, Shimizu discloses the method, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) and the second ions (e.g., Al ions doped in the P+ -well contact region 60) are located in different layers.
Regarding claim 15, Shimizu discloses the method for manufacturing IGBT according to claim 9. Further, Shimizu discloses the method, characterized in that the first ions (e.g., Al ions doped in the P-well region 66) are selected from: aluminum ions, gallium ions, indium ions; the second ions (e.g., Al ions doped in the P+-well contact region 60) are selected from: aluminum ions, gallium ions, indium ions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0284621 to Shimizu.
Regarding claim 6, Shimizu discloses the IGBT according to claim 5. Further, Shimizu does not specifically disclose the IGBT, characterized in that the first ions are aluminum ions, and the second ions are gallium ions.
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) as in the second embodiment, wherein the P- well contact region (20) is formed by co-doping, and further includes second ions (Shimizu, Figs. 25, 16, ¶0157, ¶0080, ¶0040); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
Further, it is known in the art that the diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito (¶0085), so that diffusion coefficients of gallium and aluminum ions are not less than the diffusion coefficient of boron ions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the IGBT, characterized in that the first ions are aluminum ions, and the second ions are gallium ions in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claims 7 and 12, Shimizu discloses the IGBT according to claim 1 (claim 3). Further, Shimizu does not specifically disclose the IGBT, characterized in that the contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 7 and 12).
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) having the contact surface between the target region (66/60) and other regions (e.g., 54, an emitter electrode) (Shimizu, Fig. 25, ¶0244) in the IGBT, the P- well contact region (60) is formed, as in the second embodiment, by co-doping (Shimizu, Figs. 25, 16, ¶0157); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0079-¶0082, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the IGBT, characterized in that the contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 7 and 12) in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claims 10 and 11, Shimizu discloses the method for manufacturing IGBT according to claim 8 (claim 9). Further, Shimizu does not specifically disclose the IGBT, characterized in that the contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 10 and 11).
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) having the contact surface between the target region (66/60) and other regions (e.g., 54, an emitter electrode) (Shimizu, Fig. 25, ¶0244) in the IGBT, the P- well contact region (60) is formed, as in the second embodiment, by co-doping (Shimizu, Figs. 25, 16, ¶0157); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0079-¶0082, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the method for manufacturing IGBT, characterized in that the method further comprises: doping the contact surface between the target region and other regions in the IGBT with boron ions (as claimed in claims 10 and 11) in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claim 16, Shimizu discloses the method for manufacturing IGBT according to claim 15. Further, Shimizu does not specifically disclose the IGBT, characterized in that the first ions are aluminum ions, and the second ions are gallium ions.
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) as in the second embodiment, wherein the P- well contact region (20) is formed by co-doping, and further includes second ions (Shimizu, Figs. 25, 16, ¶0157, ¶0080, ¶0040); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
Further, it is known in the art that the diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito (¶0085), so that diffusion coefficients of gallium and aluminum ions are not less than the diffusion coefficient of boron ions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the method, characterized in that the first ions are aluminum ions, and the second ions are gallium ions in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891